Per Curiam.
A devise to disinherit the heir must appear to be a good devise; for as the law casts the inheritance upon him, it will not allow him to be dispossessed except by one who can prove himself the object of the devise, and that there was a legal disposition of the estate, ' It is admitted that Mary Martin the wife of Brown was the heir at law of the devisor; until therefore, it appears there is such a person as John Martin, to whom it was intended the lands should go, she is entitled to them.
Judgment for plaintiff,